FILED
                             NOT FOR PUBLICATION                           OCT 25 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


FREDY AMILCAR GONZALEZ-                          No. 12-71151
ARROYO, a.k.a. Freddy Amilcar
Gonzalez-Arroyo,                                 Agency No. A029-180-823

               Petitioner,
                                                 MEMORANDUM*
  v.

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 15, 2013**

Before:        FISHER, GOULD, and BYBEE, Circuit Judges.

       Fredy Amilcar Gonzalez-Arroyo, a native and citizen of Guatemala,

petitions pro se for review of the Board of Immigration Appeals’ order dismissing

his appeal from an immigration judge’s removal order. We have jurisdiction under


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review de novo questions of law, and review for substantial

evidence the agency’s factual findings. Santos-Lemus v. Mukasey, 542 F.3d 738,

742 (9th Cir. 2008). We deny the petition for review.

      The agency correctly determined that Gonzalez-Arroyo’s conviction for

violating California Penal Code § 273.5(a) is categorically an aggravated felony

crime of violence under 8 U.S.C. § 1101(a)(43)(F), where he was sentenced to a

term of imprisonment of at least one year. See Banuelos-Ayon v. Holder, 611 F.3d

1080, 1083 (9th Cir. 2010); see also United States v. Gonzalez-Tamariz, 310 F.3d

1168, 1170-71 (9th Cir. 2002) (an offense classified as a misdemeanor under state

law may be considered an aggravated felony under 8 U.S.C. § 1101(a)(43));

Alvarez-Barajas v. Gonzales, 418 F.3d 1050, 1054 (9th Cir. 2005) (aggravated

felony definition applies to convictions entered “before, on, or after” the enactment

of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996).

Gonzalez-Arroyo is therefore statutorily ineligible for asylum and relief under the

Nicaraguan Adjustment and Central American Relief Act. See 8 U.S.C.

§ 1158(b)(2)(A)(ii), (B)(i); 8 C.F.R. § 1240.61(b). Accordingly, we need not reach

Gonzalez-Arroyo’s remaining contentions concerning his eligibility for these

forms of relief.




                                          2                                    12-71151
      Substantial evidence supports the agency’s determination that Gonzalez-

Arroyo failed to establish the requisite nexus between any harm he fears and a

protected ground for the purpose of withholding of removal. See 8 U.S.C.

§ 1231(b)(3); Santos-Lemus, 542 F.3d at 747 (resistance to gang recruitment

efforts does not, without more, constitute a political opinion); see also Zetino v.

Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (“An alien’s desire to be free from

harassment by criminals motivated by theft or random violence by gang members

bears no nexus to a protected ground.”).

      Finally, Gonzalez-Arroyo failed to raise, and therefore waived, any

challenge to the agency’s determination that he did not challenge on appeal the

denial of his claim for Convention Against Torture relief. See Rizk v. Holder, 629

F.3d 1083, 1091 n.3 (9th Cir. 2011) (petitioner waives an issue by failing to raise it

in the opening brief).

      PETITION FOR REVIEW DENIED.




                                           3                                    12-71151